DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the liner” at line 5 should be “the tubular liner”.  Appropriate correction is required.
Claim 1, line 11, the limitation “the air holes” should be “the plurality of air holes”. Additionally, the limitation “the fuel nozzles” should be “the plurality of fuel nozzles”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tada WO 2018/199289 as shown in US 11,079,113.



    PNG
    media_image1.png
    834
    760
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    861
    760
    media_image2.png
    Greyscale


Regarding claim 1, Tada discloses a gas turbine combustor comprising: a tubular liner 69 that forms a combustion chamber, the hollow space within each can combustor 52 bounded by the liner 69; and a burner, see fig. 5, including an air hole plate, labeled air hole plate, that is arranged at an inlet of the tubular liner, labeled tubular liner inlet, and includes a plurality of air holes, the plurality of premix tubes 2, for guiding compressed air to the combustion chamber, and a plurality of fuel nozzles 12 that are arranged on a side opposite to the combustion chamber with the air hole plate being sandwiched therebetween, the fuel nozzles are located upstream of the air hole plate and the combustor is downstream of the air hole plate thus sandwiching the air hole plate, the fuel nozzles each injecting a fuel toward a corresponding air hole, the plurality of air holes and the plurality of fuel nozzles forming a plurality of concentric annular lines, see annotated fig. 3 showing the plurality of concentric lines numbering three, wherein a plurality of small holes having opening diameters smaller than opening diameters of the plurality of air holes are provided through the air hole plate such that the plurality of small holes are positioned in an inner area of an innermost annular line of the plurality of air holes, the plurality of small holes are shown to have a smaller diameter than the outlet of the mixing tubes 2 and lie in a ring within the inner area of the innermost annular line of the plurality of air holes.
 Regarding claim 2, Tada discloses an air flow passage connected to the plurality of small holes. The air flow passage 9 includes the baffle 7 and plenum therein. 

Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhm US 2013/0104552.


    PNG
    media_image3.png
    958
    931
    media_image3.png
    Greyscale

Regarding claim 1, Uhm discloses a gas turbine combustor comprising: a tubular liner 52 that forms a combustion chamber 34; and a burner, see fig. 5, including an air hole plate 70, that is arranged at an inlet of the tubular liner, the air hole plate is at the upstream end of the burner, and includes a plurality of air holes, the plurality of premix tubes 150 of the ring of main burners 36 but excluding those of the center burner 64, for guiding compressed air to the combustion chamber, and a plurality of fuel nozzles 154 that are arranged on a side opposite to the combustion chamber with the air hole plate being sandwiched therebetween, the fuel nozzles are located upstream of the air hole plate and the combustor is downstream of the air hole plate thus sandwiching the air hole plate, the fuel nozzles each injecting a fuel toward a corresponding air hole, the plurality of air holes and the plurality of fuel nozzles forming a plurality of concentric annular lines, see annotated fig. 3 showing the plurality of concentric lines numbering three where the mixing tubes 128 occupy the entirety of the fuel nozzles 36, where concentric lines may be drawn through the plurality of fuel nozzles 36, wherein a plurality of small holes 192 of the center nozzle 36 having opening diameters smaller than opening diameters of the plurality of air holes are provided through the air hole plate such that the plurality of small holes are positioned in an inner area of an innermost annular line of the plurality of air holes, the plurality of small holes are shown to have a smaller diameter than the outlet of the mixing tubes 150 and lie in a ring within the inner area of the innermost annular line of the plurality of air holes, since the inner nozzle lies within the concentric annular lines.
Regarding claim 2, Uhm discloses an air flow passage connected to the plurality of small holes. Passage 161 provides cooling air to the passages 192.
Regarding claim 3, Uhm discloses a fuel flow passage connected to the plurality of small holes. Referring to fig. 5, Uhm shows a plurality of fuel passages 156 connected indirectly to the small holes. 
Regarding claim 4, Uhm discloses all limitations as discussed in claim 2. 
Regarding claim 6, Uhm discloses the burner as a pilot burner further comprising a plurality of main burners arranged so to surround a circumference of the pilot burner. Referring to fig. 3, the entire burner is interpreted as including the burner 64 which can function as a pilot and therefore is interpreted as such, and a plurality of main burners 36 surrounding the central pilot burner. 
Regarding claim 7, Uhm discloses a plurality of the burners as the pilot burner and the plurality of main burners arranged to surround the circumference of the pilot burner. Uhm shows that each of the fuel nozzles 36 comprises a plurality of burners tubes 128. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to teach or fairly suggest the claimed bypass hole branching off from the air holes is connected to the plurality of small holes. Rather the prior art appears to teach that the small holes as claimed are separate from any disclosed air holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/GERALD L SUNG/Primary Examiner, Art Unit 3741